 



Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Michael Beach (“you”) and Blackboard Inc. (“Blackboard”).
     WHEREAS, Blackboard desires to continue to employ you on the terms and
conditions hereinafter set forth and you desire to accept such employment;
     NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the parties agree as follows:
1. Responsibilities. Blackboard agrees to hire you as the Chief Financial
Officer. You shall devote your entire business time, attention, skill and energy
exclusively to the business of Blackboard and perform the responsibilities
assigned to you in accordance with the standards and policies that Blackboard
may from time to time establish. You may engage in appropriate civic or
charitable activities and devote a reasonable amount of time to private
investments or boards or other activities provided that such activities do not
interfere or conflict with your responsibilities and are not or are not likely
to be contrary to Blackboard’s interests. You and Blackboard agree that your
position is essential to Blackboard’s success and that the highest level of
performance is required from you.
2. Term of Employment. Blackboard agrees to employ you, and you agree to remain
in employment with Blackboard, from September 1, 2006 until August 31, 2007 (the
“Initial Term”), unless your employment terminates earlier pursuant to Section 5
below. This Agreement shall automatically renew for successive one (1) year
periods (each, a “Renewal Term” and together with the Initial Term, the “Term”)
unless either party provides prior written notice of its intent not to renew at
least thirty (30) days prior to the first day of the applicable Renewal Term.
3. Compensation.
     (a) Base Compensation. Your annual base compensation shall initially be
US$260,000 (“Base Compensation”), less applicable taxes and withholdings,
payable in accordance with Blackboard’s regular payroll practices from time to
time in effect. Blackboard’s Board of Directors (the “Board”) may review and
adjust your Base Compensation periodically.
     (b) Bonus Compensation. To be eligible to receive an annual bonus for any
year, you must meet financial performance targets set by the Board and be
employed through March 31st of the following year. Your initial target bonus
shall be 50% of your Base Compensation. The actual amount of the bonus, if any,
will be determined by the Board in its sole discretion (the “Bonus”). If a Bonus
is awarded, it will be paid in the year following that for which the Bonus is
being awarded. You will be eligible for your first bonus under this Agreement
for a pro rated portion of 2006, if any, in 2007 as approved by the Board.
     (c) Business Expenses. During the Term, Blackboard shall pay or reimburse
you for all ordinary and reasonable business-related expenses you incur in the
performance of your duties under this Agreement. Blackboard will reimburse you
for all such expenses upon the presentation by you of an itemized account of
such expenditures, together with supporting receipts and other appropriate
documentation.
4. Employee Benefits.
     (a) In General. During the Term, you shall be eligible for all employee
benefits that Blackboard may provide to employees who are officers of
Blackboard, which may include, but are not limited to benefits such as health
insurance plans, a stock option plan, paid holidays and 401(k), subject in each
case to the generally applicable terms and conditions of any such plan or
program in question and to the determinations of any person or committee
administering any such plan or program. Blackboard reserves the right to modify
or terminate any such benefit at any time.
     (b) Vacation. You shall be eligible to take paid vacation during each
calendar year in accordance with Blackboard’s Employment Handbook.
5. Termination of Employment. Upon the effective date of termination of your
employment with Blackboard (the “Termination Date”), you will not be eligible
for further compensation, benefits or perquisites under Sections 3 and 4

 



--------------------------------------------------------------------------------



 



of this Agreement, other than those that have already accrued or vested as of
the Termination Date. Termination of your employment may occur under any of the
following circumstances:
     (a) Expiration of Term. Your employment will terminate if the Term provided
for under Section 2 expires pursuant to the notice requirements of Section 2; or
     (b) Termination of Employment by Blackboard. Blackboard has the right to
terminate your employment at any time with or without Cause. For all purposes
under this Agreement, (“Cause”) shall mean:
          (i) non-feasance or your material breach of this Agreement, provided
that Blackboard first provides you with written notice of such failure and you
fail to cure it within ten (10) days of such notice;
          (ii) an act or omission by you that constitutes gross misconduct,
moral turpitude or fraud;
          (iii) a conviction for, or a plea of “guilty” or “no contest” to, a
felony; or
          (iv) a material breach of any legally recognized duty owed to
Blackboard (e.g., your duty of loyalty and confidentiality).
     (c) Resignation by You. You have the right to resign your employment with
Blackboard at any time, with or without Good Reason, provided that you may
resign with Good Reason only if you provide notice of such reason for
resignation to Blackboard stating that such reason will be grounds for
resignation with Good Reason, and if Blackboard fails to cure such reason within
thirty (30) days following receipt of such notice.
          (i) For purposes of this Agreement, “Good Reason” shall mean (A) a
material failure by Blackboard to perform its obligations under this Agreement;
(B) your relocation outside of your current residential area without your
consent; (C) a material diminution of your compensation, duties or
responsibilities at any time or for any reason other than for Cause during the
Term of this Agreement; or (D) failure to renew this Agreement pursuant to
Section 2.
          (ii) During the Term, you agree to provide Blackboard ninety
(90) days’ prior written notice of your resignation, with or without Good
Reason. Blackboard may in its sole discretion place you on paid administrative
leave as of any date prior to the end of such ninety (90) day notice period and
request that you no longer be present on Blackboard premises. During any period
of paid administrative leave, you will not be authorized to act as a
representative, or make any statements on behalf of, Blackboard; or
     (d) Death or Disability. Your employment shall be deemed to have been
terminated by you upon your (i) death or (ii) inability to perform your duties
under this Agreement, even with reasonable accommodation, for more than
twenty-six (26) weeks, whether or not consecutive, in any twelve-month period
(“Disability”). Termination will be effective upon the occurrence of such event.
6. Severance Payments.
     If during the Term of this Agreement, Blackboard terminates your employment
without Cause (as defined in Section 5(b)) or you resign for Good Reason and
comply with the obligations set forth in Section 5(c), then Blackboard will pay
you your then current Base Salary, less applicable taxes and withholdings, for
twelve (12) months (“Severance Payments”). The Severance Payments shall be made
consistent with Blackboard’s regular payroll schedule. If you timely apply and
qualify for COBRA, Blackboard will pay your COBRA premiums, at your current
level of coverage, for twelve (12) months, unless you become covered by another
employer’s health insurance, in which case the COBRA coverage will be terminated
when your new coverage commences. You agree to notify Blackboard immediately if
you become covered by another employer’s health insurance plan. To receive the
Severance Payments and COBRA premiums you must sign a release of any and all
claims in the form provided by Blackboard. Such Severance Payments and COBRA
premiums shall begin at the later of (i) the first pay period following your
Termination Date or (ii) ten (10) days after you deliver the signed release to
Blackboard.

- 2 -



--------------------------------------------------------------------------------



 



7. Return of Property. Upon termination of your employment with Blackboard for
any reason, you agree to immediately return to Blackboard all equipment, credit
cards and other property belonging to Blackboard. This includes all documents
and other information prepared by you or on your behalf or provided to you in
connection with performing your duties for Blackboard, regardless of the form in
which such documents or information are maintained or stored, including
computer, typed, written, imaged, audio, video, micro-fiche, electronic or any
other means of recording or storing documents or other information. You hereby
warrant that you will not retain in any form any such document or other
information or copies thereof, except as provided in the following sentence. You
may retain a copy of any documents describing any rights or obligations you may
have after the Termination Date under any employee benefit plan or other
agreements.
8. Confidentiality, Non-Solicitation and Non-Competition Agreement.
     (a) Confidential Information. You shall not disclose or use at any time,
either during your employment or after your Termination Date, any confidential
information, including, but not limited to, the terms of this Agreement,
existing and prospective investments, trade secrets or proprietary information,
strategic sourcing information or analysis, financing information and sources,
patents, patent applications, developmental or experimental work, formulas, test
data, prototypes, models, know how and product specifications, financial
information, financial projections and pro forma financial information, sales
and marketing strategies, plans and programs and product development
information, employees’ and consultants’ benefits, perquisites, salaries, stock
options, compensation, formulas or bonuses, and their non-business addresses and
telephone numbers, organizational structure and reporting relationships,
business plans, names, addresses, phone numbers of customers, contracts,
including contracts with clients, suppliers, independent contractors or
employees, business plans and forecasts, and existing and prospective projects
or business opportunities (“Confidential Information”) of Blackboard, whether
patentable or not, which you learn as a result of your employment with
Blackboard, whether or not you developed such information. “Confidential
Information” shall not include, without limitation, information that is or later
becomes publicly available in a manner wholly unrelated to any breach of this
Agreement by you as of the date it enters the public domain. If you are
uncertain whether something is Confidential Information you should treat it as
Confidential Information until you receive clarification from Blackboard that it
is not Confidential Information. Confidential Information shall remain at all
times the property of Blackboard. You may use or disclose Confidential
Information only as authorized and necessary in performing your responsibilities
under this Agreement during your employment with Blackboard; with the General
Counsel’s prior written consent; in a legal proceeding between you and
Blackboard to establish the rights of either party under this Agreement,
provided that you stipulate to a protective order to prevent any unnecessary use
or disclosure; or subject to a compulsory legal process that requires disclosure
of such information, provided that you have complied with the following
procedures to ensure that Blackboard has an adequate opportunity to protect its
legal interests in preventing disclosure. Upon receipt of a subpoena that could
possibly require disclosure of Confidential Information, you shall provide a
copy of the compulsory process and complete information regarding the
circumstances under which you received it to Blackboard by hand delivery within
twenty-four (24) hours. You will not make any disclosure until the latest
possible date for making such disclosure in accordance with the compulsory
process (“Latest Possible Date”). If Blackboard seeks to prevent disclosure in
accordance with the applicable legal procedures, and provides you with notice
before the Latest Possible Date that it has initiated such procedures, you will
not make disclosures of any Confidential Information that is the subject of such
procedures, until such objections are withdrawn or ruled on. You hereby
acknowledge that any breach of this Section 8(a) would cause Blackboard
irreparable harm.
     (b) Outside Activities. You shall submit to Blackboard’s General Counsel,
within a reasonable time prior to dissemination, the text of any speech,
professional paper, article or similar communication created by you which
relates to Blackboard’s present or future business or research and development
endeavors. The General Counsel then will notify you if the dissemination of the
communication is permitted under the terms of this Agreement.
     (c) Ownership of Confidential Information; Return of Materials. All
Confidential Information, including without limitation that which is produced by
or for Blackboard by you or anyone else, all materials embodying Confidential
Information, and all copies thereof, will remain the property of Blackboard or
of the third party who has furnished it to Blackboard. On your Termination Date,
or at the written request of Blackboard at any time, you will immediately
deliver to Blackboard all materials, and copies thereof, which are in your
possession or control and which contain or are related in any way to any
Confidential Information. This includes all documents and other information
prepared by you or on your behalf or provided to you in connection with your
duties while employed by Blackboard,

- 3 -



--------------------------------------------------------------------------------



 



regardless of the form in which such document or information are maintained or
stored, including computer, typed, written, imaged, audio, video, micro-fiche,
electronic or any other means of recording or storing documents or other
information. You hereby warrant that you will not retain in any form any such
document or other information or copies thereof. You may retain a copy of this
Agreement and any other document or information describing any rights you may
have after the termination of your employment.
     (d) Intellectual Property.
          (i) For purposes of this Agreement the following terms will be defined
as indicated:
               (A) “Inventions” shall mean inventions, ideas, formula,
developments, designs, systems, software, discoveries, and improvements to
existing technology, whether or not patentable.
               (B) “Improvements” shall mean all inventions, developments,
modifications, changes, whether or not patentable, made to any Inventions and/or
Confidential Information.
               (C) “Copyrighted Work” shall mean any work of authorship eligible
for copyright protection under the federal and state laws of the United States
and foreign countries.
               (D) “Copyrights” shall mean any and all rights granted in
Copyrighted Works under the laws of the United States and foreign countries.
          (ii) Exclusions. An Invention, Copyright or Copyrighted Work will not
be subject to this Agreement when all the following criteria are met: (A) no
equipment, supplies, facilities, or Confidential Information of Blackboard was
used in developing the Invention or Copyrighted Work or in applying for or
obtaining a patent or Copyright; (B) the Invention or Copyrighted Work was
developed entirely on your own time; (C) the Invention or Copyrighted Work does
not relate directly to the business of Blackboard or to Blackboard’s actual or
demonstrably anticipated research or development; and (D) the Invention,
Copyright or Copyrighted Work does not result from any work performed by you for
Blackboard or at the request of Blackboard.
          (iii) Ownership and Assignment of Rights.
               (A) All Inventions, Improvements, or Confidential Information
that you have or will conceive or develop, either alone or with others, shall be
the exclusive property of Blackboard. You hereby assign, and agree to assign, to
Blackboard your entire right, title, and interest in and to (I) any and all such
Improvements and Inventions, (II) any and all applications for patent, domestic
and foreign that may be filed on said Improvements and Inventions, and (III) any
and all patents that may issue or be granted on such applications, except those
excluded under Section 8(d)(ii) of this Agreement. Both during your employment
and after your Termination Date you will on request immediately sign and deliver
to Blackboard without further consideration any and all documents necessary to
perfect the assignments granted in this Section.
               (B) You understand and agree that all Copyrighted Works
conceived, developed, created or contributed to by you shall be considered works
made for hire under the copyright laws of the United States and shall be the
exclusive property of Blackboard. Blackboard shall be considered the author of
such Copyrighted Works. You further understand and agree that in the event any
Copyrighted Work created by you within the scope of, or in connection with, your
work with Blackboard, or at the request of Blackboard, fails to meet the legal
requirements of a work made for hire owned by Blackboard, then this Agreement
shall operate to assign to Blackboard all of your rights, title, and interest,
including copyrights, in, to and under such Copyrighted Works. Blackboard shall
have sole and absolute discretion to register, enforce, and/or assign Copyrights
for such Copyrighted Works.
          (iv) Assistance and Designation of Agent.
               (A) Both during your employment and after your Termination Date,
you will on request immediately sign and deliver to Blackboard without further
consideration, all instruments in writing requiring your signature and deemed by
Blackboard to be necessary or advisable in, or in connection with, filing or
prosecuting of any application for any patent covering Improvements, Inventions
or any divisional, continuing, renewal or reissue

- 4 -



--------------------------------------------------------------------------------



 



application or reexamination request based upon any application for patent. In
the event that Blackboard is unable for any reason whatsoever to secure your
signature to any lawful and necessary documents required to apply for or execute
any patent application with respect to such idea, process, development, design,
system, program, discovery, invention, improvement or writing (including
renewals, extensions, continuations, divisions or continuations in part
thereof), you hereby irrevocably designate and appoint Blackboard and its
officers and agents, as your agents and attorneys-in-fact to act for and on your
behalf and instead of you, to execute and file any such application and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents thereon with the same legal force and effect as if executed by you.
               (B) You will aid Blackboard promptly on request, and without
further consideration, in any matter pertaining to or relating to the protection
of any of the Improvements, Inventions, applications for patents covering
Inventions or Improvements, and/or Copyrighted Works. If such request is made
after your employment has ended, Blackboard will reimburse you for any expenses
incurred and compensate for any services rendered in complying with such request
at the same rate at which you were compensated during the final month of your
employment.
9. Non-Solicitation/Non-Competition.
During your employment and for one (1) year following your Termination Date (the
“Restricted Period”) you will not, except with prior written approval of
Blackboard’s General Counsel, directly or indirectly, individually or as part of
or on behalf of any other person, company, employer or other entity: (a) hire or
attempt to solicit for hire, or encourage to end their relationship with
Blackboard, any persons who have been employed by Blackboard at any time within
the previous six (6) months (a “Covered Employee”); (b) sell or otherwise
provide, or solicit for the purposes of selling or otherwise providing, services
or products that are similar or related to those sold by Blackboard as of the
Termination Date to any person or entity that has within the twelve (12) months
preceding the Termination Date purchased any such services or products from
Blackboard and with whom you had direct contact on behalf of Blackboard during
that time; or (c) own, manage, operate, control, be employed by, participate in,
work in, advise, consult or contract with, or support in any manner any business
that is similar to the type of business conducted by Blackboard as of the
Termination Date within the geographical area in which, as of the Termination
Date, Blackboard is actively marketing or has made a significant investment in
time and money to prepare to market its products or services within the six
(6) month period after the Termination Date. You agree that these provisions are
necessary to protect Blackboard’s legitimate business interests. You warrant
that the provisions will not unreasonably interfere in your ability to earn a
living or to pursue your occupation after the Termination Date. You agree to
notify any person or entity to which you provide services during the Restricted
Period of your obligations under this Section 9.
10. Non-Disparagement. You agree to refrain from making any derogatory or
defamatory remarks or comments that may disparage Blackboard, or any officer,
employee or agent of Blackboard during your employment or after your Termination
Date.
11. Other Obligations. You warrant that you are not subject to any other
obligations that would conflict with or inhibit your ability to perform your
duties under this Agreement. You represent that you have disclosed to Blackboard
the existence and contents of all covenants not to compete that you have entered
into with any other entity. You further warrant that you have not and will not
bring to Blackboard or use in the performance of your responsibilities at
Blackboard any equipment, supplies, facility or trade secret information (that
is not generally available to the public) of any current or former employer or
organization other than Blackboard to which you provided services, unless you
have obtained written authorization for their possession and use.
12. Miscellaneous Provisions.
     (a) Notices. Unless otherwise provided herein, any notice or other
communication required to be given under the terms of this Agreement must be in
writing and must be personally delivered (i.e., left with an individual 18 years
of age or older) or sent by overnight delivery. Documents sent by overnight
delivery will be presumed received on the next business day following the day
sent.

- 5 -



--------------------------------------------------------------------------------



 



     
If notice is to be sent to Blackboard, it will be sent to:
  If notice is to be sent to you, it will be sent to:
 
   
Matthew Small, Esq.
  Michael Beach
Blackboard Inc
   
1899 L Street, N.W., 5th Floor
                                          
Washington DC 20036
                                          
 
   
With a copy to:
   
 
   
Douglas B. Mishkin, Esq.
   
Patton Boggs, LLP
   
2550 M Street, NW
   
Washington, DC 20037
   

     (b) Dispute Resolution. You and Blackboard agree that any dispute between
you and Blackboard will be finally resolved by binding arbitration in accordance
with the Federal Arbitration Act (“FAA”). You and Blackboard agree to follow the
Dispute Resolution Procedures set forth in Attachment A to this Agreement.
     (c) Nature of Agreement. This Agreement and the attachment hereto
constitute the entire agreement between you and Blackboard and supersede all
prior agreements and understandings between you and Blackboard relating to the
matters covered by this Agreement, except for the existing stock option
agreements between you and Blackboard, which remain in full force and effect.
Any long-term equity incentives between Blackboard and you shall be contained in
a separate agreement. In making this Agreement, the parties warrant that they
did not rely on any representations or statements other than those contained in
this Agreement. No modification of or amendment to this Agreement will be
effective unless in writing and signed by the General Counsel or Senior Vice
President for Human Resources of Blackboard. A delay or failure by Blackboard to
exercise any right that is the subject of this Agreement will not be construed
as a waiver of that right. A waiver of a breach on any one occasion will not be
construed as a waiver of any other breach. Regardless of the choice of law or
conflict of law provisions of the District of Columbia or any other
jurisdiction, the parties agree that this Agreement shall be otherwise
interpreted, enforced and governed by the laws of the District of Columbia. This
Agreement will continue in effect until all obligations under it are fulfilled.
If any part of this Agreement is held by a court of competent jurisdiction to be
void or unenforceable, the remaining provisions shall continue with full force
and effect. This Agreement is not assignable by you. This Agreement is binding
on you with respect to Blackboard, its successors or assigns. This Agreement may
be executed in any number of counterparts each of which shall be an original,
but all of which together shall constitute one instrument. The headings in this
Agreement are for convenience only and shall not effect the interpretation of
this Agreement. You further certify that you fully understand the terms of this
Agreement and have entered into it knowingly and voluntarily.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of Blackboard by its authorized officer, as of the day and year set forth
under their signatures below.

              Blackboard Inc.
 
       
/s/ Michael Beach
  By:   /s/ Michael Chasen           Michael Beach       Michael Chasen, CEO and
President
 
        Date: 9/1/2006       Date: 9/1/2006

- 6 -



--------------------------------------------------------------------------------



 



Attachment A
DISPUTE RESOLUTION PROCEDURES
The parties agree to make a good faith effort to informally resolve any dispute
before submitting the dispute to arbitration in accordance with the following
procedures:

A.   The party claiming to be aggrieved shall furnish to the other a written
statement of the grievance, all persons whose testimony would support the
grievance, and the relief requested or proposed. The written statements must be
delivered to the other party within the time limits for bringing an
administrative or court action based on that claim.   B.   If the other party
does not agree to furnish the relief requested or proposed, or otherwise does
not satisfy the demand of the party claiming to be aggrieved within thirty
(30) days and the aggrieved party wishes to pursue the issue, the aggrieved
party shall by written notice demand that the dispute be submitted to
non-binding mediation before a mediator jointly selected by the parties.   C.  
If mediation does not produce a resolution of the dispute and either party
wishes to pursue the issue, that party shall request arbitration of the dispute
by giving written notice to the other party within thirty (30) days after
mediation. The parties will attempt to agree on a mutually acceptable arbitrator
and, if no agreement is reached, the parties will follow the procedures
established by the JAMS Employment Arbitration Rules and Procedures (“Rules”),
which may be found at www.jamsadr.com/rules/employment_arbitration_Rules.asp.
The arbitration will be conducted consistent with JAMS/Endispute’s rules
governing employment disputes (“Rules”) that are in effect at the time of the
arbitration. If there is any conflict between those Rules and the terms of the
Employment Agreement (“Agreement”), including all attachments thereto, the
Agreement will govern. The arbitrator shall have the authority to decide whether
the conduct complained of under Subsection A above violates the legal rights of
the parties. In any such arbitration proceeding, any hearing must be transcribed
by a certified court reporter and any decision must be supported by written
findings of fact and conclusions of law. The arbitrator’s findings of fact must
be supported by substantial evidence on the record as a whole and the
conclusions of law and any remedy must be provided for by and consistent with
the laws of District of Columbia and federal law. The arbitrator shall have no
authority to add to, modify, change or disregard any lawful term of the
Agreement. Blackboard will pay the arbitrator’s fee. The arbitrator’s decision
will be final and binding on Blackboard and you and may be recorded as a
judgment in a court of competent jurisdiction.   D.   Arbitration shall be the
exclusive means for final resolution of any dispute between the parties, except
(1) for workers’ compensation and unemployment claims and (2) when injunctive
relief is necessary to preserve the status quo or to prevent irreparable injury,
including, without limitation, any claims concerning an alleged or threatened
breach of your obligations regarding confidentiality, non-solicitation and
non-competition. Injunctive relief may be sought from any court of competent
jurisdiction located in the District of Columbia.

 